Title: To John Adams from William Vans Murray, 12 April 1798
From: Murray, William Vans
To: Adams, John



Sir,
536_1465_12th. April 1798.

I had the honour of receiving your letter which you were so good as to write to me, yesterday—& beg leave to assure you that I feel in the approbation which you have been pleased to bestow upon my letters a great reward, Sir, at least, most anxious moments, & zealous endeavours in the service of my country—The times in my view of things, have been, & still continue tremendous—They will Sir be still more dreadful, if America with so many examples before her eyes, will not see in their true colours, the views of France upon all divided or credulous countries. Switzerland is broken down after a most bloody conflict with the army of Berne, in which seven thousand, including women, who fought bravely, have fallen on the side of the Swiss army—That Berne was aristocratic was the pretence—That all the Heloctic body should be changed into an instrument—a satellite of France, & conform her constitution to that of the great nation, was the object—
Our sister, Cisalpine, is in a wretched plight—The council whose constitutional duty it is to ratify treaties, refused after long & violent debates to agree to the Treaty lately made with France, about two thirds of that body put a negative upon it—Berthier who commands the French army there, immediately proclaimed that this was done by the enemies of Liberty & the Independence of the Cisalpine Republic—The French Derectory resolved to punish the refractory Philosophers of this new Senate—& this body seeing destruction near, ratify’d the Treaty—All italy is in a state of great tumult & fever against France—Her armies alone keep the people from undressing this idol which Foreign tyranny calls Liberty—In fact Sir the People of all Italy were more satisfy’d with their respective administrations of power than the people of any other nation on the continent under arbitrary governments—The men of Letters, the Philosophers, had learning enough to compare the Theory of these Forms of Government with the Standard which other governments, more free in form, afforded them—The times favoured the exertions of private ambition, & the forms of those governments afforded pretext—A foreign force promising protection to the philosophers was at hand—The People in no sense were consulted either as to their grievances rights or wishes—The people enjoying great comfort, & feeling few taxes, & little oppression, in a country where nature perpetually resuscitates what a weak government may injure, were constricted, and loved those old governments—They still love them, bad as, abstractedly, they were—Venice—the fate of Venice has shocked them all & produced a schism among the Philosophers themselves & if the Emperor  manages that state will, it will in time produce an universal hatred against the nation who Sold her to him. Notwithstanding this, Naples will follow the fate of the rest of Italy—Had the Emperor Stipulated at Campo Formio for the withdrawal of every French Soldier out of Italy, these things would not have happened—The fate of those distant nations do not affect us as they ought—The principles upon they are subverted are the same which are apply’d as well to the Free as the arbitrary governments, & demonstrate a plan & the means of aggrandisement which must alarm every nation who values its national independence. Pichegru & Buonaparte have both held nearly the very same language & with the same view that Flaminius did in Greece, when he proclaimed the Freedom of the Grecian Republics, who in returned hailed Rome as the protectress of the Liberties of Greece—their fate was too mournful not to have been familiar to your mind in the present times—
France will treat with Mr Gerry, alone—The other two gentlemen, I understand will be ordered away—!!—This intelligence I consider so very important that I wish I had the right of sending it by express—It forms an era in our affairs pregnant I fear with great consequences unless all the tricks are by this time felt in full force by Congress—
Mrs:  502.624.1175 presents her most respectful compliments to you Sir, & to Mrs. Adams in which I beg to unite my own. The Hotel des Etats Unis where we have lived Since September is as you Sir know large & damp—we have suffered in it a little this winter, but now enjoy good health. Mr. Wybo Finjè (a brother in Law of Mr. Luzac) is at present President of the Batavian Directory—he begged me to present his compliments to you as an old acquaintance—he is a man of learning & Science—the enclosed which I have the honour of sending is from Mr. Adams at Berlin which I received three days since. With the permission afforded by your letter I shall take the liberty of again writing.
I have the honour to be with profound respect & attachment faithfully / Sir your most obedient servant
1206_892_502.624.1175William Vans Murray
    This I have from men of learning from Italy, who speak of the subject with regret—stating the failure of the project for liberty as rising from the aversion of the people—and mentioning facts—

    He is preparing for a Navy of Venice.
